Title: To George Washington from John Buchanan, 15 December 1780
From: Buchanan, John
To: Washington, George


                        
                            The Memorial of John Buchanan
                            May it please Your Excellancy
                            West point Decr 15th 1780.
                        
                        Your memorlist Sweth that he has ever since the begining of the Year 1766 been in Publick Service; And has
                            not for allmost three years had any pay for his Services, Nor Cloathing except two Shirts and a pair or two of Shoes.
                        Your memorlist would be glad that your Excellancy would consider his situation, And point out a method for
                            him to get his pay and Cloathing according to his Appointment As the Q: M: refuseth payment he not being appointed by him
                            Your Excellancy will likewise be pleas’d, to remmember, that your memorlist has not been Accknowledged by any of the
                            States nor has had any State priviledges.
                        And as there is but little prospect of money at present would be glad of Your Excellancy’s order for some
                            Cloathing as He is in great necessity. I am Your Excellancy’s Most Humble Sarvant 
                        
                            John Buchanan
                        
                    